Title: John Martin Baker to Thomas Jefferson, 13 March 1819
From: Baker, John Martin
To: Jefferson, Thomas


          
            Sir,
            George Town: D.C. March 13th 1819.
          
          I take the liberty to acknowledge receipt of your much respected letter, of the 8th instant: with the enclosure of five dollars: the balance in your favor of four dollars, will remain in my hands, as you are pleased to direct. I am thankful that my labour is approved by you; and with lasting sentiments of Gratitude and Respect,
          
            I have the Honor to Be,
             Sir, Your obedient, most humble faithful Servant.—
            John Martin Baker.
          
        